EXHIBIT 10.1
 
AMENDED AND RESTATED HEISKELL PURCHASING AGREEMENT
 
This Amended and Restated Heiskell Purchasing Agreement is made and entered into
this 16th day of May, 2013 (this "Agreement") by and between Aemetis Advanced
Fuels Keyes, Inc., a Delaware corporation formerly known as AE Advanced Fuels
Keyes, Inc. ("AEMETIS KEYES"), and J. D. Heiskell Holdings, LLC, a California
limited liability company doing business as J.D. Heiskell & Co ("HEISKELL").
 
WITNESSETH:
 
WHEREAS, AEMETIS KEYES would like to utilize the services of HEISKELL to
purchase and then resell the Wet Distiller's Grains with Solubles (hereinafter
referred to as "WDGS"), concentrated Distillers Solubles (a low fiber, high
protein product derived from the Ethanol production process, also known as
"Syrup") ("CDS/Syrup"), Com Oil (a high fat liquid product derived from the
Ethanol production process) ("Com Oil"), and Denatured Ethanol (hereinafter
referred to as "Ethanol") from its ethanol plant located near Keyes, California
(the "Plant"); and
 
WHEREAS, HEISKELL is in the business of marketing animal feed, including WDGS,
CDS/Syrup, Com Oil and Ethanol in the United States; and
 
WHEREAS, the parties desire to enter into and execute this Agreement for the
purpose of setting forth agreed upon terms and conditions for the marketing of
WDGS, CDS/Syrup, Com Oil and Ethanol from the Plant.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the parties agree as follows:
 
1.            First Purchasing Rights. AEMETIS KEYES gives HEISKELL exclusive
rights to purchase WDGS, CDS/Syrup, Com Oil and Ethanol produced from the Plant.
 
2.            Services Provided. HEISKELL will provide to AEMETIS KEYES the
following services:
 
A.           WDGS, CDS/Syrup and Com Oil. AEMETIS KEYES shall establish the
price for WDGS, CDS/Syrup and Com Oil to be purchased by HEISKELL [***] from the
Plant. HEISKELL will purchase WDGS, CDS/Syrup and Com Oil from AEMETIS KEYES
[***] and then sell WDGS, CDS/Syrup and Com Oil at a price determined by AEMETIS
KEYES and agreeable by Heiskell to customers that meet its credit and delivery
requirements. AEMETIS KEYES shall notify HEISKELL of the approximate volume
available for purchase by HEISKELL.
 
B.           Ethanol. HEISKELL will sell all Ethanol produced by AEMETIS KEYES
to Kinergy or other ethanol purchasers designated by AEMETIS KEYES (as to each,
an "Ethanol Purchaser") [***] credit terms provided the Ethanol Purchaser meets
HEISKELL'S credit and delivery requirements; it being agreed that Kinergy shall
be deemed to meet such requirements only to the extent that AEMETIS KEYES has
delivered to HEISKELL a guaranty in the form attached hereto as Exhibit A (the
"Guaranty"). HEISKELL will purchase all Ethanol produced by AEMETIS KEYES [***].
HEISKELL will pay to AEMETIS KEYES the same price as HEISKELL receives from the
Ethanol Purchaser. All such sales to Kinergy as an Ethanol Purchaser will
be[***] payment basis (i.e. payment will be due to Heiskell for all Ethanol sold
to Kinergy as the Ethanol Purchaser [***] after shipment).
 
 
1

--------------------------------------------------------------------------------

 
 
C.           Marketing of WDGS, CDS/Syrup and Com Oil. HEISKELL shall use its
best efforts to market and sell all WDGS, CDS/Syrup and Com Oil production from
the Plant in an economical manner and so as to allow AEMETIS KEYES to clear
WDGS, CDS/Syrup and Com Oil storage. All sales made by HEISKELL shall be on
HEISKELL contracts, with HEISKELL responsible for invoicing and credit
management. HEISKELL agrees that A.L. Gilbert ("GILBERT") will be the primary
customer and exclusive marketer for the WDGS. AEMETIS KEYES may direct HEISKELL
to sell all of the WDGS to GILBERT. As to any WDGS, CDS/Syrup and Com Oil not
directed to GILBERT by AEMETIS KEYES, HEISKELL may also sell WDGS, CDS/Syrup and
Com Oil to any customer that meets HEISKELL's credit and delivery requirements.
 
D.           Scheduling and Distribution. AEMETIS KEYS will be responsible for
scheduling shipments of all of AEMETIS KEYES'S WDGS, CDS/Syrup, Com Oil, and
Ethanol marketed by HEISKELL. At the discretion of HEISKELL and the consent of
AEMETIS KEYES, HEISKELL may allow customers or other marketers to utilize their
own trucks to pick up WDGS, CDS/Syrup, Com Oil and Ethanol FOB the Plant.
AEMETIS KEYES shall be responsible for loading and weighing all WDGS, CDS/Syrup,
Com Oil and Ethanol.
 
E.           Freight. Except when an approved customer or other marketer
provides its own trucks, HEISKELL will arrange transportation for all Ethanol,
WDGS, CDS/Syrup and Com Oil. HEISKELL will buy and sell Ethanol, [***]
 
F.           Customer Creditworthiness. HEISKELL will consult with AEMETIS KEYES
before making forward contracts of WDGS, CDS/Syrup, Com Oil or Ethanol sales for
[***]
 
G.           Title To and Risk of Loss. Title to and risk of loss of WDGS,
CDS/Syrup, Com Oil and Ethanol shall pass from AEMETIS KEYES to HEISKELL (i)
upon loading of the truck in the case of WDGS, CDS/Syrup and Com Oil, and (ii)
upon transfer into the Denatured Ethanol Storage Tank at AEMETIS KEYES's Plant
(as defined in the Lease dated as of the date hereof between HEISKELL and
AEMETIS KEYES) in the case of Ethanol.
 
H.           Forward Contracts. HEISKELL is hereby authorized to enter into
forward contracts ("Forward Contracts") regarding delivery of the WDGS,
CDS/Syrup, Com Oil and Ethanol to be acquired hereunder. AEMETIS KEYES shall be
liable to HEISKELL for losses incurred in connection with early termination of
such Forward Contracts as a result of AEMETIS KEYES's default under this
Agreement or the Related Agreements.
 
3.            Handling Fee and Marketing Incentive. [***] HEISKELL and AEMETIS
KEYES will mutually establish a price for WDGS, CDS/Syrup and Com Oil. All such
prices will be [***] HEISKELL is responsible for invoicing, and credit
management, as outlined in Section 2.C. above. GILBERT will have [***] HEISKELL
will agree to disclose to AEMETIS KEYES the delivered sales price for each load
of WDGS, CDS/Syrup and Com Oil that it is allowed to market directly to
Producers and other marketers. In the event AEMETIS KEYES determines in good
faith that such markup [***], AEMETIS KEYES may give notice to HEISKELL that
HEISKELL shall thereafter sell WDGS, CDS/Syrup and Com Oil to Producers and
other marketers selected by and at a [***]; provided, however, that (i) such
Producers and other marketers meet HEISKELL's credit and delivery requirements
and (ii) HEISKELL receives a fee, as agreed between AEMETIS KEYES and HEISKELL,
sufficient to compensate HEISKELL for the costs of providing such services to
AEMETIS KEYES and effecting such sales.
 
 
2

--------------------------------------------------------------------------------

 
 
4.            Payment. HEISKELL shall make payment to AEMETIS KEYES for all
WDGS, CDS/Syrup and Com Oil produced by the AEMETIS KEYES plant, and for all
Ethanol delivered into the denatured ethanol tank at AEMETIS KEYES pursuant to
this Agreement [***]. HEISKELL and AEMETIS KEYES each will have obligations to
the other resulting from (i) the sale of com by HEISKELL to AEMETIS KEYES and
the handling services of HEISKELL and other obligations of AEMETIS KEYES under
the Com Procurement and Working Capital Agreement, dated as of the date hereof
(the "Com Procurement Agreement"), between AEMETIS KEYES and HEISKELL, and (ii)
payment obligations under this Agreement, including without limitation
obligations related to the purchase of Ethanol, WDGS, CDS/Syrup and Com Oil (as
defined herein), handling and marketing services, performance guarantees from
customers and the provision of consulting services. The parties agree that,
subject to the Credit Limit set forth in Section 3. 1 of the Com Procurement
Agreement, all such amounts shall be subject to[***] net settlement procedures
whereby all amounts owing under such contracts from one party to the other will
be calculated and the party with a negative balance based on such settlement
calculation will pay the net settlement amount due to the other party in
immediately available funds [***], provided such net settlement amount is
greater than [***]. Amounts less than [***] will be retained as a payable for
calculating the net settlement amount [***]. HEISKELL shall be responsible for
calculating the net settlement amount [***] and forwarding a copy of the net
settlement statement to AEMETIS KEYES [***] electronically at the AEMETIS KEYES
notice address shown in this Agreement. If AEMETIS KEYES does not object to the
net settlement statement [***], such net settlement statement will be deemed
conclusive between the parties absent manifest error.
 
5.             Payment Offsets: Pursuant to Section 5, HEISKELL shall be
entitled to offset the amount due HEISKELL for Com (as defined in the Com
Procurement Agreement) against any amount due AEMETIS KEYES for Ethanol, WDGS,
CDS/Syrup or Com Oil acquired by HEISKELL.
 
6.             Insurance. Throughout the Term, HEISKELL and AEMETIS KEYES each
agree:
 
A.           To procure and maintain for the benefit of themselves and the other
party property and casualty insurance on an "occurrence" basis covering at least
the cash value of the HEISKELL's facility and AEMETIS KEYES'S Plant.
 
B.           To procure and maintain for the benefit of themselves and the other
party comprehensive commercial general liability insurance on an "occurrence
basis" and contractual liability coverage [***] per occurrence, including,
products liability coverage for products manufactured by HEISKELL and AEMETIS
KEYES.
 
 
3

--------------------------------------------------------------------------------

 
 
C.           To procure and maintain for the benefit of themselves and the other
party vehicle liability insurance on an "occurrence basis" with limits [***] per
occurrence.
 
D.           To procure and maintain for the benefit of themselves workers'
compensation coverage that complies with all applicable requirements of
California laws and regulations.
 
E.           Any liability insurance and workers compensation insurance
maintained pursuant hereto will contain a blanket waiver of subrogation with
respect to third parties. In the event such blanket waiver of subrogation is
eliminated from any insurance coverage, the responsible party agrees to use its
best efforts to procure a waiver of subrogation with respect to claims against
the other party arising out of the relationship between HEISKELL and AEMETIS
KEYES created pursuant to this Agreement.
 
F.           Each party agrees to provide to the other party certificates of
insurance evidencing the required coverage, fully paid in full force and effect.
Each party agrees to name the other party as an additional insured on all
insurance required by this Agreement, with the exception of worker's
compensation insurance. The certificates of insurance to be provided by each
party will provide that the insurance cannot be terminated without at least
thirty (30) days prior written notice to the other party.
 
G.           All insurance required by this Agreement will be effected under
valid and enforceable policies, in such forms and amounts as may from time to
time be issued by insurers of recognized responsibility which are authorized to
transact business in the State of California and that are reasonably acceptable
to the parties. Upon the execution of this Agreement and thereafter not less
than fifteen days prior to the expiration date of each policy furnished pursuant
to this Agreement, each party will deliver to the other party the original of
each policy required to be furnished pursuant to this Agreement (or, with the
consent of the other party, in the case of comprehensive general liability
insurance, a certificate of the insurer reasonably satisfactory to such other
party) bearing a notation evidencing the payment of the premium or accompanied
by other evidence of payment reasonably satisfactory to the other party.
 
H.            Each such policy or certificate therefore issued by the insurer
will contain an agreement by the insurer that such policy will not be canceled
without at least thirty (30) days prior written notice by registered mail to all
named insureds.
 
1. Each party will observe and comply with the requirements of all policies of
public liability, fire and other policies of insurance insuring their respective
facilities.
 
7.             Independent Contractor. HEISKELL shall act as an independent
contractor of AEMETIS KEYES and not act as agent or partner of, or joint
venturer with, AEMETIS KEYES. Neither HEISKELL nor its employees shall be
considered employees of AEMETIS KEYES, and neither party shall in any event be
held liable or accountable for any obligations incurred by the other party other
than as specified herein, it being specifically understood that the respective
businesses of each of the parties shall be operated separate and apart from each
other.
 
8.             Confidentiality/Employees.  HEISKELL and AEMETIS KEYES shall
cause their respective officers, directors, employees, and agents to maintain as
confidential any trade secrets, technology, processes or proprietary business
information which may be disclosed or acquired by either party in connection
with this Agreement. The foregoing obligations shall survive any termination of
this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
9.           Initial Term.  Renewals and Termination.
 
A.           Term. The initial term of this Agreement shall commence on the date
that com procured by Heiskell is delivered to the Gilbert Facility and shall end
on the next December 31st ("Initial Term"). Each contract year shall begin on
January 1st and end on the next succeeding December 31st• This Agreement shall
continue for the Initial Contract Year and for one (1) full contract year
thereafter (the "Renewal Term"). This Agreement shall continue annually
thereafter unless either party gives notice of termination as outlined in
Section 9 B-E herein.
 
B.           Termination for Convenience by AEMETIS KEYES. In addition to its
right of termination of HEISKELL's services as marketer for the WDGS, CDS/Syrup
and Com Oil under Section 3 hereof, AEMETIS KEYES has the right to terminate
this Agreement for convenience at any time by providing 180 days written notice
to HEISKELL by registered mail.
 
C.           Termination at the end of the Initial Term. Either party has the
right to terminate this Agreement for convenience at the end of the Initial Term
and any Renewal Term by giving written notice by registered mail to the other
party of such termination as follows:
 
(1) Notice of termination to be effective at the conclusion of the Initial Term
shall be given 90 days prior to the expiration of the Initial Term;
 
(2) Notice of termination to be effective at the conclusion of a Renewal Term
shall be given 90 days prior to the expiration of a Renewal Term.
 
D.           Termination as a Result of Default.  In addition to the termination
provisions provided above in this Section 11, this Agreement may be terminated,
without payment of any penalty, as follows:
 
(1) if a party defaults in the payment of any amount when due under this
Agreement or any Related Agreement (as defined in the Com Procurement
Agreement), and such default continues for a period [***] after written notice
of such default has been given to the defaulting party by the other party; or
 
(2) by either party, immediately without notice to the other party, if such
other party shall have become bankrupt or insolvent, or entered into a
composition with its creditors, or had a receiver appointed for its assets, or
become the subject of any winding up of its business or any judicial proceeding
relating to or arising out of its financial condition; or
 
(3) by either party, immediately upon notice to the other party, if such other
party commits an act of fraud or theft with respect to the performance of its
obligations under this Agreement; or
 
 
5

--------------------------------------------------------------------------------

 
 
(4) except as set forth in sub-section (1) above, by either party if the other
party shall be in material breach of any of its obligations under this Agreement
or any Related Agreement and shall have failed to cure such breach within sixty
(60) days after receiving written notice from the other party of the existence
of such breach.
 
E.           Automatic Termination. Notwithstanding anything contained herein,
this Agreement shall terminate automatically, without payment of any penalty,
upon (i) the termination of the Com Procurement Agreement and (ii) the payment
of any amounts due hereunder.
 
10.           Arbitration. Any dispute arising out of or in connection with this
Agreement, including a claim of breach of the terms hereof, shall be submitted
to arbitration conducted by the National Grain and Feed Association of
Washington D.C., U.S.A. ("NGF A"), in accordance with its Arbitration Rules then
in existence. The parties hereby agree that the arbitration procedure provided
for herein shall be the sole and exclusive method, other than informal
discussions or negotiations, for resolving any and all questions, disputes,
claims, and other matters arising out of or in connection with this Agreement.
In the event any such dispute is not subject to arbitration under NGF A Rules,
the parties agree to submit to non-binding mediation of the dispute before a
mutually acceptable mediator prior to bringing suit. Costs of the mediator shall
be split between the parties.
 
11.           Indemnification.
 
A.          HEISKELL agrees to defend, hold harmless and indemnify AEMETIS KEYES
from any and all loss or damage, costs and expenses, including reasonable legal
fees, incurred by AEMETIS KEYES from any claim or action asserted against, made
or filed against AEMETIS KEYES claiming loss or injury of any nature whatsoever,
resulting from HEISKELL's gross negligence or willful misconduct in HEISKELL's
performance, or from HEISKELL's breach, of its obligations under this Agreement
or the Related Agreements, subject to the provisions of Section 14 below. The
foregoing indemnification obligation shall survive any termination of this
Agreement.
 
B.           AEMETIS KEYES agrees to defend, hold harmless and indemnify
HEISKELL from any and all loss or damage, costs and expenses, including
reasonable legal fees, incurred by HEISKELL from any claim or action asserted
against, made or filed against HEISKELL claiming loss or injury of any nature
whatsoever, resulting from AEMETIS KEYES' negligence or willful misconduct in
AEMETIS KEYES' performance, or from AEMETIS KEYES breach, of its obligations
under, this Agreement or the Related Agreements subject to the provisions of
Section 14 below. The foregoing indemnification obligation shall survive any
termination of this Agreement.
 
12.           Applicable Law. The laws of the State of California shall govern
the application and interpretation of this Agreement, excluding its conflict of
laws rules.
 
13.           Prior Agreements/Amendments. This Agreement cancels and supersedes
any and all prior agreements, oral or written, made between the parties hereto
relating to the marketing of WDGS. It can only be modified by an agreement in
writing signed by all applicable parties.
 
 
6

--------------------------------------------------------------------------------

 
 
14.          Force Majeure. HEISKELL shall not be liable to AEMETIS KEYES for
its failure to deliver services hereunder, and AEMETIS KEYES shall not be liable
to HEISKELL for its failure to produce WDGS, Ethanol, CDS/Syrup and Com Oil when
such failure shall be due to the failure of processing equipment, fires, floods,
storms, weather conditions, strikes, lock outs, other industrial disturbance,
riots, legal interference, governmental action or regulation, acts of terrorism,
acts of God or public enemy, or, without limitation by enumeration, any other
cause beyond HEISKELL's or AEMETIS KEYES's reasonable control; provided HEISKELL
or AEMETIS KEYES shall promptly and diligently take such action as may be
necessary and practicable under the then existing circumstances to remove the
cause of failure and resume delivery of services or WDGS. The party seeking to
invoke this provision shall provide notice within 48 hours or such other time as
is reasonable under the circumstances. The party shall further notify the other
party as to the time when the force majeure condition is no longer in effect.
 
15.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same agreement.
 
16.           No Waiver. The failure of a party to seek redress for violation
of, or to insist upon the strict performance of, any covenant or condition of
this Agreement will not be deemed a waiver by such party of its rights to such
redress for a prior, concurrent or subsequent violation of the same or any other
covenant or condition of this Agreement. Any waiver of any right or remedy must
be in writing and signed by the party against which enforcement is sought.
 
17.           Notices. All notices required or permitted hereunder (with the
exception of normal operational communications which will occur in any
commercially reasonable manner) will be in writing and addressed to the
recipient at the address set forth at the end of this Agreement. Either party
may change such address by providing the other with notice of such change in
accordance with this section. All notices will be deemed given when delivered in
person, transmitted by facsimile with confirmation of receipt or delivered by a
recognized national, overnight courier service with signed acknowledgement of
receipt.
 
18.           Successors and Assigns. Subject to the provision hereof, this
Agreement will be binding upon and will inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns, and wherever a reference in this Agreement is made to either of the
parties hereto such reference will be deemed to include, if applicable, also a
reference to the legal representatives, successors and permitted assigns of such
party, as if in every case so expressed. Except as a general collateral
assignment of contract rights (as part of general intangibles) to its lenders,
neither party will be permitted to assign its rights or obligations under this
Agreement, in whole or in part, without the prior written consent of the other
party (which such consent may not be unreasonably withheld or delayed).
 
19.           Representations and Warranties. Each party represents and warrants
to the other party that i) it is duly-formed and in good standing in its state
of formation; ii) it is qualified to do business in the State of California;
iii) it has full power and authority to enter into, and to perform, this
Agreement and the Related Agreements; iv) all necessary corporate action has
been taken by the representing party to authorize the execution, delivery and
performance of this Agreement and the Related Agreements; and v) the execution,
delivery and performance of this Agreement and the Related Agreements by such
representing party do not violate, or constitute a breach of any governmental
requirement or any material indenture, contract or other instrument to which the
representing party is a party or by which the representing party or its assets
are bound or to which its business is subject. Upon execution and delivery, this
Agreement and the Related Agreements will constitute the legal and binding
agreement of the representing party enforceable against such representing party
in accordance with its terms.
 
[Remainder of Page Intentionally Left Blank]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.
 

AEMETIS ADVANCED FUEL KEYES,    J.D. HEISKELL HOLDINGS, LLC             INC.    
              By: /s/ Eric A. McAfee       By: /s/ Robert Hodgen   Name: Eric A.
McAfee       Name: Robert Hodgen   Title: Chief Executive Officer     Title: Sr.
Vice President           NOTICE ADDRESS:     NOTICE ADDRESS:           20400
Stevens Creek Blvd., Suite 700     116 W. Cedar Avenue           Cupertino, CA
95014     Tulare, CA 932174           Phone:      Phone:           Facsimile:  
  Facsimile:           Email:     Email:           Attention:    Attention:
Chief Financial Officer  

 
 
8

--------------------------------------------------------------------------------

 
                                              
EXHIBIT A
 
December __, 2012
 
J.D. Heiskell Holdings, LLC
 
116 West Cedar Avenue
 
Tulare, CA 93274-5348
 
Re:  Guaranty of Kinergy Marketing, LLC (“Kinergy”) Obligations to Heiskell
 
To Heiskell,
 
AEMETIS ADVANCED FUEL KEYES, INC., a Delaware corporation formerly known as AE
ADVANCED FUEL KEYES, INC. (“Guarantor”), hereby unconditionally and irrevocably
guarantees the prompt and punctual payment of all amounts due and owning (the
“Guaranteed Obligations”) to J.D. Heiskell Holdings, LLC doing business as J.D.
Heiskell & Company (“Heiskell”) by Kinergy (the “Guaranty”) pursuant to the
Heiskell Purchasing Agreement (defined below). This Guaranty is a guaranty of
payment and not of collection. This Guaranty shall remain in full force and
effect until the Guaranty Obligations are paid in full.  Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in that
certain Heiskell Purchasing Agreement dated as of March 9, 2011, by and between
Guarantor and Heiskell (as amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Heiskell Purchasing Agreement”).
 
Guarantor hereby acknowledges and agrees that the Guaranteed Obligations shall
be secured by, and Guarantor hereby grants to Heiskell a security interest in,
all of Guarantor’s rights in the Collateral (as such term is defined in the
Security Agreement) in accordance with and pursuant to the terms of that certain
Security Agreement dated as of March 9, 2011, by and between Guarantor and
Heiskell (as amended, restated, supplement, or otherwise modified and in effect
from time to time, the “Security Agreement”).
 
 
9

--------------------------------------------------------------------------------

 
 
Guarantor guarantees that the Guaranty Obligations will be paid, regardless of
any applicable law, regulation or order now or hereinafter in effect in any
jurisdiction affecting any of such terms or the rights of Heiskell with respect
thereto. The liability of the Guarantor under this Guaranty shall be absolute
and unconditional irrespective of: (a) any lack of validity or enforceability of
or defect or deficiency any agreement or instrument executed in connection with
(or pursuant thereto) the Heiskell Purchasing Agreement; (b) any change in the
time, manner, terms or place of payment of, or in any other term of, all or any
of the Guaranty Obligations, or any other amendment or waiver of or any consent
to departure from any agreement (including the Heiskell Purchasing Agreement or
instrument relating thereto or executed in connection therewith or pursuant
thereto; (c) any sale, exchange or non-perfection of any property standing as
security for the liabilities hereby guaranteed or any liabilities incurred
directly or indirectly hereunder or any setoff against any of said liabilities,
or any release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranty Obligations; (d) the failure of
Heiskell to assert any claim or demand or to enforce any right or remedy against
Guarantor, Kinergy or any other person or any agreement (including the Heiskell
Purchasing Agreement or instrument relating to the Guaranteed Obligations or
executed  in connection therewith or pursuant thereto; (e) any failure by
Guarantor or Kinergy in the performance of any obligation with respect to any
agreement (including the Heiskell Purchasing Agreement or instrument relating to
the Guaranteed Obligations or executed in connection therewith or pursuant
thereto; (f) any change in the corporate existence, structure or ownership of
Guarantor or Kinergy, or any insolvency, bankruptcy reorganization or other
similar proceeding affecting Guarantor, Kinergy or their respective assets or
resulting release or discharge of any of the Guaranty Obligations; (g) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, the Guarantor, Kinergy or any other person (including any other
guarantor) that is a party to any document or instrument executed in respect of
the Guaranty Obligations; or (h) any law, regulation, decree or order of any
jurisdiction, or any other event, affecting any term of any Guaranty Obligations
or Heiskell’s rights with respect thereto.
 
The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to Guarantor or Kinergy, any repayment by
Guarantor or Kinergy to Heiskell (in each case, other than the full and final
payment of all of the Guaranty Obligations), the allocation by Heiskell of any
payment, any compromise or discharge of the Guaranty Obligations, any
application, release or substitution of collateral or other security therefor,
the release of any guarantor, surety or other person obligated in connection
with any document or instrument executed in respect of the Guaranty Obligations,
or any further advances to Guarantor or Kinergy.
 
 
10

--------------------------------------------------------------------------------

 
 
The Guarantor hereby waives (a) promptness, diligence, notice of acceptance,
presentment, demand, protest, notice of protest and dishonor, notice of default,
notice of intent to accelerate, notice of acceleration and any other notice with
respect to any of the Guaranty Obligations and this Guaranty, (b) any
requirement that Heiskell protect, secure, perfect or insure any security
interest or lien on any property subject thereto or exhaust any right or take
any action against Kinergy or any other person or entity or any collateral or
that Kinergy or any other person or entity be joined in any action hereunder,
(c) the defense of the statute of limitations in any action under this Guaranty
or for the collection or performance of the Guaranty Obligations, (d) any
defense arising by reason of any lack of corporate authority, (e) any defense
based upon any guaranteed party’s errors or omissions in the administration of
the Guaranty Obligations except to the extent that any error or omission is
caused by such guaranteed party’s bad faith, gross negligence or willful
misconduct, (f) any rights to set-offs and counterclaims and (g) any defense
based upon an election of remedies which destroys or impairs the subrogation
rights of the Guarantor or the right of the Guarantor to proceed against Kinergy
or any other obligor of the Guaranty Obligations for reimbursement. All dealings
between Kinergy or the Guarantor, on the one hand, and Heiskell, on the other
hand, shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guaranty. Should Heiskell seek to enforce the obligations of
the Guarantor hereunder by action in any court, the Guarantor waives any
necessity, substantive or procedural, that a judgment previously be rendered
against Kinergy or any other person, or that any action be brought against,
Kinergy or any other person, or that Kinergy or any other person should be
joined in such cause. Such waiver shall be without prejudice to Heiskell at its
option to proceed against Kinergy or any other person, whether by separate
action or by joinder. The Guarantor further expressly waives each and every
right to which it may be entitled by virtue of the suretyship law of any
applicable jurisdiction.
 
The obligations of the Guarantor hereunder are separate and apart from Kinergy
or any other person (other than the Guarantor), and are primary obligations
concerning which the Guarantor is the principal obligor. The Guarantor agrees
that this Guaranty shall not be discharged except by payment in full of the
Guaranty Obligations and complete performance of the obligations of the
Guarantor hereunder. The obligations of the Guarantor hereunder shall not be
affected in any way by the release or discharge of Kinergy from the performance
of any of the Guaranty Obligations, whether occurring by reason of law or any
other cause, whether similar or dissimilar to the foregoing.
 
Guarantor acknowledges and agrees that the execution, delivery and performance
by the Guarantor of this Guaranty will not violate any applicable law or
contractual obligation to which the Guarantor is a party or by which it is
bound.
 
 

  Regards,
 
 
AEMETIS ADVANCED FUEL KEYES, INC.
 
By: ________________________________
 
Its: ________________________________

 
 
 
 
 
 11

--------------------------------------------------------------------------------